Case 1:17-cr-00101-LEK Document 1016 Filed 06/02/20 Page 1 of 2   PageID #: 11503




     LARS ROBERT ISAACSON
     Hawaii Bar #5314
     1100 Alakea Street, 20th Floor
     Honolulu, Hawai’i 96813
     Phone: 808-497-3811
     Fax: 866-616-2132
     Standby Attorney for Defendant ANTHONY T. WILLIAMS

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I


     UNITED STATES OF                   CR. NO. 17-00101-LEK (01)
     AMERICA,
                                        SECOND MOTION FOR
           Plaintiff,                   EXTENSION OF TIME TO
                                        FILE REPLY BRIEF RE
          v.                            DEFENDANT’S MOTIONS TO
                                        DISMISS AND FOR
                                        ACQUITTAL; DECLARATION
     ANTHONY T. WILLIAMS,               OF COUNSEL; CERTIFICATE
                                        OF SERVICE
           Defendant.


       SECOND MOTION FOR EXTENSION OF TIME TO FILE
     REPLY BRIEF RE DEFENDANT’S MOTIONS TO DISMISS AND
                       FOR ACQUITTAL

     Comes now, the Defendant Anthony T. Williams, by and through

     his standby counsel, Lars Robert Isaacson, Esq., and hereby

     moves this Court for a three-day extension to June 5, 2020 to file

     his Reply to the Government’s “Response to Defendant’s
Case 1:17-cr-00101-LEK Document 1016 Filed 06/02/20 Page 2 of 2   PageID #: 11504




     Supplemental Rule 29 filing and Rule 33 Motion” filed on May 5,

     2020. See Docket #985. The Reply is currently due on June 2,

     2020.

             This motion is based on upon the attached Declaration of

     Counsel and the powers of this Court to control the litigation

     before it.


        June 2, 2020




                                       /s/ Lars Isaacson
                                  LARS ROBERT ISAACSON
                                  Standby Attorney for
                                  Defendant Anthony T. Williams
